Order, Supreme Court, New York County (Walter B. Tolub, J.), entered February 10, 2005, which granted defendant’s motion pursuant to CPLR 3211 (a) to dismiss the complaint, unanimously affirmed, without costs.
Plaintiff failed to give defendant timely written notice of its claim for extra work, as required by the contract (see Master Painting & Roofing Corp. v New York City Hous. Auth., 258 AD2d 275 [1999]). There was no evidence that defendant frustrated plaintiff’s ability to file a timely notice. Concur— Tom, J.P., Marlow, Gonzalez, Catterson and Malone, JJ.